PER CURIAM.
Petitioner, World Transportation, Inc., seeks review of the order entered by a hearing officer, Frankee Hellinger, refusing to disqualify herself from presiding over a formal administrative proceeding before the Central Florida Regional Transportation Authority and the Orange-Seminole-Osceola Transportation Authority. See § 120.68(1),, Fla.Stat. (1993); Fla.R.App.P. 9.030(b)(2)(A) and 9.100(c). World Transportation, Inc. was granted a formal hearing before the two boards pursuant to Chapter 120, Florida Statutes, and Hellinger, a member of both boards, was authorized to conduct the hearing. Both boards have approved a federally funded bus service in Orlando, which World Transportation, Inc. claims will adversely impact its business operations. Among the issues to be considered at the hearing are the alleged misuse of federal funds, failure to give notice to affected transportation companies and denying them an opportunity to participate in the planning process, unconstitutional use of public funds for private benefit, and the implementation of a competing publicly-funded bus service tantamount to a taking of petitioner’s business.
We think petitioner carried its burden of establishing just cause that Hellinger should be disqualified from serving as the hearing officer in this proceeding because of various statements she made, which objectively demonstrate bias and prejudice against World Transportation. § 120.71, Fla.Stat. (1993). She also attempted to refute the charge of partiality, which constitutes additional grounds for disqualification. Cf. R.P. Hewitt & Associates v. Hurt, 411 So.2d 266 (Fla. 1st DCA 1982).
In view of the adverse posture of the petitioner and the two agencies involved, we strongly recommend that the agencies request an independent hearing officer from the Division of Administrative Hearings. See generally § 120.65, Fla.Stat. (1993). In any event, selection of another board member would not be appropriate.
Petition GRANTED; Order QUASHED; REMANDED.
W. SHARP, GOSHORN and PETERSON, JJ., concur.